Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered May 16, 1997, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in determining, over his objection, that the People had established a prima facie case of discrimination in support of a reverse Bat-son challenge (see, Batson v Kentucky, 476 US 79; People v Payne, 88 NY2d 172; People v Kern, 75 NY2d 638, cert denied 498 US 824). However, because the court ruled on the ultimate issue of whether the race-neutral reasons proffered by the defense were pretextual, the issue of whether or not the People established a prima facie case of discrimination is academic (see, People v Payne, supra, at 181-182; People v Franklin, 248 AD2d 726; People v Hill, 245 AD2d 464). Ritter, J. P., Thompson, Altman and Friedmann, JJ., concur.